DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The Terminal Disclaimer filed on 03/27/2020, has been reviewed and is 
accepted.

Information Disclosure Statement
References listed on Information Disclosure Statements (IDSs) filed 01/04/2021 have been considered by the Examiner.

	
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim(s) 21, 23-30 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Examiner concludes the claims are "directed to an abstract idea as the claims describe an abstract idea of analyzing and organizing information."
We apply the Director's 2019 Memorandum de nova. In Table One below, we identify in italics the specific claim limitations that we conclude recite an abstract idea. bold the additional (non-abstract) claim elements that we find are generic computer components:

TABLE ONE

Independent Claim 21
2019 Memorandum
[a] a computer-implemented method within a computer hardware system, (Fig. 9), comprising:1

[b] electronically receiving, by the virtual meeting module and from a first user interface executing in a first client device, a first meeting user notes inputted into the first user interface from a first participant of a virtual meeting;
electronically receiving, by the virtual meeting module and from a first user interface executing in a first client device, a first meeting user notes inputted into the first user interface from a first participant of a virtual meeting is insignificant extra- solution activity (i.e., data gathering). See 2019 Memorandum, 55 n.31; see also MPEP § 2106.05(g).
[c] electronically receiving, by the virtual meeting module and from a first user interface executing in a first client device, a second meeting user notes inputted into the second user interface from a second participant of the virtual meeting;
electronically receiving, by the virtual meeting module and from a first user interface executing in a first client device, a second meeting user notes inputted into the second user interface from a second participant of the virtual meeting is insignificant extra- solution activity (i.e., data gathering). See 2019 Memorandum, 55 n.31; see also MPEP § 2106.05(g).
[d] analyzing, using natural language processing by an analysis engine having an association with the virtual meeting module, text of the first and second meeting user notes to identify key elements therein; and
Abstract Idea: analyzing … text of the first and second meeting user notes to identify key elements therein is a method of organizing human activity (managing interactions between people) that can be performed as a mental process. See 2019 Memorandum 52.
generating, as a computer data structure, consolidated system notes that include a common key element identified by cross-referencing, using the analysis engine, the first and second meeting user notes, wherein the common key element is common to both the first and second meeting user notes, and the identifying of a key element includes establishing that the key element meets a predetermined threshold of significance.
Abstract idea: generating… consolidated system notes that include a common key element identified by cross-referencing, the first and second meeting user notes, wherein the common key element is common to both the first and second meeting user notes, and the identifying of a key element includes establishing that the key element meets a predetermined threshold of significance is a method of organizing human activity (managing interactions between people) that can be performed as a mental process. See 2019 Memorandum 52.


electronically, user interface, analysis engine, virtual meeting module, and client device to perform the steps of receiving, analyzing and generating, that it amounts to no more than applying the exception using a generic computer component. The claim also recites electronically receiving first and second meeting user notes, which is insignificant extra-solution data gathering activity; see MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to step 2A, prong two, generic computer components can neither integrate a judicial exception into a practical application nor do they provide an inventive concept. Further, the data gathering steps are well-understood, routine, and conventional; see MPEP 2106.05(d)(II), specifically “receiving or transmitting data over a network,” and “storing and retrieving information in memory.” Considered individually and as a whole, the claim does not recite significantly more than the abstract idea itself. Thus, the claim is not patent eligible.

Claims 23-30 are dependent on claim 21: 
 Claim 23 recites the additional imitation of “wherein the consolidated system notes are published by the computer hardware system“.  Claim 23 is directed to an 
This judicial exception is not integrated in a practical application. In particular the claim recites one additional element (using a computer hardware system) to perform the steps of output /presentation. The additional limitation recited in claim 23 does not integrate the aforementioned abstract idea into a practical application because it amounts to insignificant extra-solution data output. See MPEP 2106.05(g). The computer hardware system is recited at a high level of generality such that it amounts to no more than applying the exception using a generic computer component. Accordingly, this addition element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Data output is well-understood, routine, and conventional; see MPEP 2106.05(d)(II), “presenting offers and gathering statistics.” Thus, the claim is not patent eligible.

Claim 24 recites the additional imitation of “wherein an input is received from a meeting participant to designate meeting user notes of the meeting participant as confidential“.  Claim 24 is directed to an abstract idea because it depends on claim 21, which is directed to an abstract idea for the reasons explained above.  The additional limitation recited in claim 24 does not integrate the aforementioned abstract idea nothing in the claim precludes the step from a known method of organized human 
This judicial exception is not integrated in a practical application. In particular the claim recites one additional element (using a computer hardware system) to perform the steps of assignment. The computer hardware system is recited at a high level of generality such that it amounts to no more than applying the exception using a generic computer component accordingly, this addition element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As discussed above with respect to claim 1, the data gathering from the user is insignificant extra-solution activity. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to claim 1, the generic data gathering step is well-understood, routine, and conventional. Thus, the claim is not patent eligible.

Claim 25 recites the additional imitation of “wherein the meeting user notes of the meeting participant is excluded from the consolidated system notes based upon the confidential designation“.  Claim 25 is directed to an abstract idea because it depends on claim 24, which is directed to an abstract idea for the reasons explained above.  The additional limitation recited in claim 25 does not integrate the aforementioned abstract idea other than reciting consolidated system notes, nothing in the claim precludes the step from a known method of organized human activity, for example, the human activity 
This judicial exception is not integrated in a practical application. In particular the claim recites one additional element (using a consolidated system notes) to perform the steps of rejection. The a consolidated system notes is recited at a high level of generality such that it amounts to no more than applying the exception using a generic computer component accordingly, this addition element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Claim 26 recites the additional imitation of “wherein the common key element, within the consolidated system notes, includes a link to at least a portion of the first and second meeting user notes that are stored within a database, and the portion, to the link is directed, includes a relevant portion of the first and second meeting user notes from which the common key element was extracted”.  Claim 26 is directed to an abstract idea because it depends on claim 21, which is directed to an abstract idea for the reasons explained above.  The additional limitation recited in claim 26 does not integrate the aforementioned abstract idea other than reciting consolidated system notes, nothing in the claim precludes the step from a known method of organized human activity, for example, the human activity of point directly locates of a portion is a type of "location" of known human activity.  

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Claim 27 recites the additional imitation of “wherein activation of the link, within the consolidated system notes, causes the relevant portion of the first and second meeting user notes from which the common key element was extracted to be presented“.  Claim 27 is directed to an abstract idea because it depends on claim 26, which is directed to an abstract idea for the reasons explained above.  The additional limitation recited in claim 27 does not integrate the aforementioned abstract idea other than reciting consolidated system notes, nothing in the claim precludes the step from a known method of organized human activity, for example, the human activity of select location of a portion and display is a type of "selection and presentation" of known human activity.  
This judicial exception is not integrated in a practical application. In particular the claim recites one additional element (using a consolidated system notes) to perform the steps of selection and presentation. The consolidated system notes is recited at a high 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Claim 28 recites the additional imitation of “wherein the relevant portion of the first and second meeting user notes from which the common key element was extracted is in a non-text format, and the activation of the link causes the presentation of the relevant portion in the non-text format“.  Claim 28 is directed to an abstract idea because it depends on claim 27, which is directed to an abstract idea for the reasons explained above.  The additional limitation recited in claim 28 does not integrate the aforementioned abstract idea other than reciting consolidated system notes, nothing in the claim precludes the step from a known method of organized human activity, for example, the human activity of select location of a portion in non-text and display is a type of "selection and presentation" of known human activity.  
This judicial exception is not integrated in a practical application. In particular the claim recites one additional element (using a consolidated system notes) to perform the steps of selection and presentation. The consolidated system notes is recited at a high level of generality such that it amounts to no more than applying the exception using a generic computer component accordingly, this addition element does not integrate the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Claim 29 recites the additional imitation of “wherein the portion of the first and second meeting user notes is tagged with a timestamp to indicate when the portion was made“.  Claim 29 is directed to an abstract idea because it depends on claim 21, which is directed to an abstract idea for the reasons explained above. The additional limitation recited in claim 29 does not integrate the aforementioned abstract idea other than reciting computer hardware system, nothing in the claim precludes the step from a known method of organized human activity, for example, the human activity of keep a record the time or date of a portion to indicate when the portion was made is a type of "track record" of known human activity.  
This judicial exception is not integrated in a practical application. In particular the claim recites one additional element (using a computer hardware system) to perform the steps of track record. The computer hardware system is recited at a high level of generality such that it amounts to no more than applying the exception using a generic computer component accordingly, this addition element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

This judicial exception is not integrated in a practical application. In particular the claim recites one additional element (using a computer hardware system) to perform the steps of output /presentation. The computer hardware system is recited at a high level of generality such that it amounts to no more than applying the exception using a generic computer component accordingly, this addition element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.






Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 21, 23, and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bobbitt (U.S. 2009/0276492) in view of Meyerzon (U.S. 2013/0110828), further in view of Schmidt (U.S. 2012/0158400), and further in view of Fisher (U.S. 2013/0036117). 
(Claim 21)
Bobbitt discloses a computer-implemented method within a computer hardware system, (Fig. 9), comprising: 
electronically receiving, by the virtual meeting module and from a first user interface executing in a first client device, (user interface (UI), paragraph [0029]), a first meeting user notes inputted into the first user interface from a first participant of a virtual meeting, (record of text, user comments from different users in collaborative virtual workspace, paragraph [0035], [0038]); 
an analysis engine having an association with the virtual meeting module, text of the first and second meeting user notes to identify key elements therein, (analysis of content, contacts and context can be employed to infer these events or portions of the record, identity information can enhance accuracy of identification of significant or otherwise interesting information, paragraph [0046]); and 
generating, as a computer data structure, consolidated system notes, (the record summarization system enables automatic and/or manual identification of significant events, paragraph [0033]; Fig. 1), that include a common key element identified by cross-referencing, using the analysis engine, the first and second meeting user notes, wherein the common key element is common to both the first and second meeting user notes, (analyze the factors surrounding the discussions within the virtual environment; determined that there is a high probability that the discussion is centered around Project XYZ, paragraph [0078]-[0081], wherein common key element is “project XYZ”; Fig. 8), and   
the identifying of a key element includes establishing that the key element meets a predetermined threshold of significance, (whereas significant such as relevant events, events of interest that are inferred on behalf of a user, or a function of identity of a user.  Therefore,  `identity` can refer to most any user identification including but not limited to, digital identity, physiologic identity, role, knowledge level, experience level, or the like. In addition, this `identity` information can enhance accuracy of identification of significant or otherwise interesting information, (paragraph [0046]); Furthermore, the contacts determination component 804 can employ voice recognition as well as pattern recognition to identify presence of contacts within the environment. By way of example, suppose there are three participants presents in an immersive collaborative discussion, it can be determined that these three individuals are members of the team for Project XYZ, thus, it can be determined that there is a high probability that the discussion is centered around Project XYZ. This determination (or inference) can be supplemented with other information such as, content as determined by the content determination component 802, (paragraph [0080]).
Although, Bobbitt discloses substantially all of the elements, Bobbitt fails specifically discloses receiving a second meeting user notes inputted into the second user interface from a second participant of the virtual meeting.
Meyerzon discloses receive input from a second user via second user interface, (paragraph [0083]; Fig. 1).
Bobbitt and Meyerzon are analogous because they both receive data via user interface.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Bobbitt which receives data via user interface, to include the teaching of Meyerzon to include receive data via plurality user interface as taught by Meyerzon, in paragraph [0083].
Although, Bobbitt and Meyerzon discloses substantially all of the elements, Bobbitt further discloses criteria from the record can be established such as content, contacts or context related to the record can be established, criterion can be established using most any suitable techniques including, but not limited to, speech recognition, pattern recognition, keyword analysis, or the like. Identity of the viewer can be established, wherein the user identity can be used to personalize a summarization of the record, (paragraph [0051]), however, Bobbitt fails specifically discloses specifically analyzing, using natural language processing.
Schmidt discloses a Natural Language Processing engine technique to analyze text, ([paragraph [0030]).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combined the systems of Bobbitt and Meyerzon, the teaching of Bobbitt which provided context with use of text recognition and keyword analysis, to include the teaching of Schmidt that provides another form of text analysis using natural language processing, because it provides different views of the same text in a particular document as user option, taught by Schmidt in paragraph [0030]-[0031].
Although, Bobbitt discloses substantially all of the elements, Bobbitt fails specifically discloses and identified by comparing at least one key element identified, using the analyzing, from the first meeting user notes to at least one key element identified, using the analyzing, from the second meeting user notes.
Fisher discloses the analysis can process the captured content, the context, and any associated information from meetings, processing prior meetings and information available and/or captured from the prior meetings allows the system to extract the captured notes from each of the attendees for each of the previous meetings in which the same key topics were discussed, (paragraph [0015]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Bobbitt which provide the record summarization system enables automatic and/or manual identification of significant events, to include the teaching of Fisher to include analyze and extract the captured notes from each of the attendees for each of the previous meetings in which the same key topics were discussed, as taught by Fisher in paragraph [0015].

The combination of Bobbitt, Meyerzon, Schmidt, and Fisher discloses substantially all of the elements of claim 21, Bobbitt further discloses wherein the consolidated system notes are published by the computer hardware system, (record summarization system, paragraph [0041], wherein “system 102” is a computer hardware).

(Claim 30)
The combination of Bobbitt, Meyerzon, Schmidt, and Fisher discloses substantially all of the elements of claim 21, Bobbitt further discloses wherein the consolidated system notes are published along with meeting content of the virtual meeting, (summarize the record such that a user can quickly review and access useful information, paragraph [0020], Applicant’s specification [0043] - "Published" means that the information is made available or accessible for users to consume).

Claim(s) 24-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bobbitt (U.S. 2009/0276492) in view of Meyerzon (U.S. 2013/0110828), further in view of Schmidt (U.S. 2012/0158400), further in view of Fisher (U.S. 2013/0036117), and further in view of Curtis (U.S. 2009/0006982).
(Claim 24)
The combination of Bobbitt, Meyerzon, Schmidt, and Fisher discloses substantially all of the elements of claim 21, Bobbitt, Meyerzon, Schmidt, and Fisher fail specifically discloses wherein an input is received from a meeting participant to designate meeting user notes of the meeting participant as confidential.  
, paragraph [0063]-[0064]; designated as being confidential [Wingdings font/0xE8] not to be published (shared).
Curtis is analogous art because it is directed toward the same field of endeavor of selectively distributing the meeting content.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combined system of Bobbitt, Meyerzon, and Schmidt to include identify the content as not to be shared as taught by Curtis, for to reduce information unrelated to the meeting.

(Claim 25)
The combination of Bobbitt, Meyerzon, Schmidt, Fisher, and Curtis discloses substantially all of the elements of claim 24, and Curtis further discloses wherein the meeting user notes of the meeting participant is excluded from the consolidated system notes based upon the confidential designation, (the content should not be shared, the information is disregarded or ignored, paragraph [0064]).






Claim(s) 26-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bobbitt (U.S. 2009/0276492) in view of Meyerzon (U.S. 2013/0110828), further in view of Schmidt (U.S. 2012/0158400), further in view of Fisher (U.S. 2013/0036117), and in view of Veselova (U.S. 2008/0244442).
(Claim 26)
The combination of Bobbitt, Meyerzon, Schmidt, and Fisher discloses substantially all of the elements claim 21, Bobbitt, Meyerzon, Schmidt, and Fisher fail specifically disclose the portion, to which the link is directed, includes a relevant portion of the first and second meeting user notes from which the common key element was extracted.  
Veselova discloses the user clicks the visual indicator for the target item of the application program, the note interface module follows to locate the item in the application program, paragraph [0019]; target items, such as, meeting items, and so forth, paragraph [0015]; wherein visual indicator is a link.
Bobbitt and Veselova are analogous because they both share the information about meeting items.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combined the systems of Bobbitt, Meyerzon, Schmidt, and Fisher, the teaching of Bobbitt which an ability to sharing of information based upon a particular context, (paragraph [0062]), to include the teaching of Veselova to include visual indictor (link) to locate the item easily or more quickly in the application program, as taught by Veselova in paragraph [0019].

The combination of Bobbitt, Meyerzon, Schmidt, Fisher, and Veselova discloses substantially all of the elements of claim 26, and Bobbitt further discloses which included the first and second meeting user notes and common key element, (analyze the factors surrounding the discussions within the virtual environment; determined that there is a high probability that the discussion is centered around Project XYZ, paragraph [0078]-[0081], wherein common key element is “project XYZ”; Fig. 8; and an ability to sharing of information based upon a particular context, paragraph [0062]); and Veselova further discloses activation of the link, (the user can open the associated notes in one click using the visual indicator, paragraph [0019]).

(Claim 28)
The combination of Bobbitt, Meyerzon, Schmidt, Fisher, and Veselova discloses substantially all of the elements of claim 27, and Veselova further discloses wherein the relevant portion of the first and second meeting user notes from which the common key element was extracted is in a non-text format, and the activation of the link causes the presentation of the relevant portion in the non-text format, (The user can open the associated notes in one click using the visual indicator, and visual indicators may include any type of graphic, image, paragraph [0019]; wherein graphic or image is non-text format).  



Claim(s) 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bobbitt (U.S. 2009/0276492) in view of Meyerzon (U.S. 2013/0110828), further in view of Schmidt (U.S. 2012/0158400), further in view of Fisher (U.S. 2013/0036117), and further in view of Burns (U.S. 2006/0206564).
(Claim 29)
The combination of Bobbitt, Meyerzon, Schmidt, and Fisher discloses substantially all of the elements of claim 21, Bobbitt, Meyerzon, Schmidt, and Fisher fail specifically disclose wherein the portion of the first and second meeting user notes is tagged with a timestamp to indicate when the portion was made.  
Burns discloses receive data chucks (notes) from participants, (paragraph [0060]-[0061]; 102 and 103 of Fig. 6); data chunk (note) of data input from participants includes a timestamp indicating when the chunk was created, (paragraph [0064]; 105 of Fig. 6).
Bobbitt and Burns are analogous because they both create time base record that can include text, audio, video, user comments, records of consensus.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combined the systems of Bobbitt and Meyerzon, the teaching of Bobbitt which provided a user can search from the most recent time to the earliest time within the record, (in paragraph 0035]), to include the teaching of Burns to include a timestamp indicating when the chunk was created to organizes all of the received data chunks in chronological order, as taught by Burns in paragraph [0064].






Response To The Arguments
Claims Rejection 35 U.S.C 101 on Remarks pages 5-11.
	The Examiner response: In response to Applicant’s  argument of 35 U.S.C 101 on pages 5-11 on remarks filed 10/22/2020, the examiner respectfully disagreed.  Claim 21 recites the steps of : receiving first note, receiving second note, analyze text, generate consolidate notes, identify key elements based on predetermined threshold -- that cover performance of the limitation in the mind but for the recitation of generic computer components such as user interfaces, client devices. Therefore, the claims falls within the mental process grouping of abstract idea.  Accordingly, the claim recites an abstract idea.  Thus, the judicial exception is not integrated into a practical application. Furthermore, the claim only recites additional element such as user interfaces, client devices to perform the above steps that amount no more than mere instructions to apply the exception using a generic computer component.  Therefore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.

Claims Rejection 35 U.S. C. 103 on Remarks pages 11-15.	
	The Examiner response: In response to Applicant’s argument of 35 U.S.C. 103 on Remarks pages 11-15 on remarks filed 10/22/2020, the examiner respectfully disagreed. It is noted that Applicant added new limitations in claim 21 that necessitate new ground of rejection as address above by Fisher (U.S 2013/0036117). In view of the above reason, the rejection is maintained.

Conclusion
Applicant’s amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 











Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, Email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday - Friday: 8AM - 4:30PM E.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BINH V HO/
Primary Examiner, Art Unit 2152



	










    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A computer hardware system falls under the statutory subject matter class of a machine. See 35 U.S.C. § 101 ("Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.").